Filed 2/4/15 In re J.W. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.W., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E061707
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J255370)
v.
                                                                         OPINION
J.W.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Lynn M. Poncin,

Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A juvenile wardship petition was filed against defendant and appellant J.W.

(minor), pursuant to Welfare and Institutions Code section 602. The petition alleged


                                                             1
three counts: (1) criminal threats (Pen. Code, § 422); (2) battery (Pen. Code, §§ 242/243,

subd. (a)); and (3) interference with a wireless communication device (Pen. Code,

§ 591.5). As to count 1, a juvenile court found true the lesser included offense of

attempted criminal threats. (Pen. Code, §§ 664/422, subd. (a).) On minor’s counsel’s

motion, the court reduced the count to a misdemeanor. The court also found true the

allegations in counts 2 and 3, but subsequently dismissed those counts. The matter was

transferred to San Bernardino County, where minor resided, for disposition. The juvenile

court there considered the probation officer’s disposition report. The court did not

declare minor a ward, but placed him in the custody of his mother on terms of summary

probation, pursuant to Welfare and Institutions Code section 725, subdivision (a).

       Minor filed a timely notice of appeal. We affirm.

                              FACTUAL BACKGROUND

       On May 24, 2014, minor, his two brothers, and his mother (mother) drove to the

mall. After they left the mall, mother wanted to drop by her friend Pam’s house, but

minor did not want to go with them. Minor was complaining and cussing. Mother felt

disrespected, so she pulled over at the Montclair Police Department parking lot and told

minor she would get police assistance because he was being unruly. Minor calmed down,

so mother drove to Pam’s apartment. Once they arrived, mother asked minor to get out

of the car, but he refused and began cussing at her again. Mother got out of the car and

tried to open minor’s door, but he locked it. Mother took out her cell phone, and minor

suddenly opened the door and hit her in the leg. She told him she was going to call the



                                             2
police, and he hit the phone out of her hand. Pam came outside, and mother asked if she

could use her house phone. Minor told mother, “I’m going to kick your f---ing ass.”

Mother attempted to go up some stairs to Pam’s apartment. The argument escalated, and

minor said, “You’re not gonna do that. You’re not gonna go call the police.”

       At the jurisdiction hearing, when asked if she feared for her safety during the

incident, mother just said she “prefer[red] non-confrontation.” At another point, she said

she was not afraid, and added that minor was “just a little more aggressive than [she] had

seen him.”

       Mother’s friend, Pam, testified at the hearing, as well. She said that one week

prior to the incident, she went to mother’s house and saw minor and mother arguing and

wrestling on the ground.

                                       DISCUSSION

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and one potential arguable issue: whether there was sufficient evidence of minor’s intent

to cause fear to support the court’s true finding on count 1. Counsel has also requested

this court to undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, which he

has not done.




                                              3
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                             HOLLENHORST
                                                                       Acting P. J.


We concur:


KING
                         J.


CODRINGTON
                         J.




                                           4